*263Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Arthur Walton appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his motion for resentencing under 18 U.S.C. § 3559(c)(7) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Walton, No. 5:94-cr-00021-FPS-JES-l, 2010 WL 3010184 (N.D.W.Va. July 28, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.